UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 12, 2010 Legacy Reserves LP (Exact name of registrant as specified in its charter)     Delaware 1-33249 16-1751069 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 303 W. Wall, Suite 1400 Midland, Texas (Address of principal executive offices) (Zip Code)   Registrant’s telephone number, including area code: (432) 689-5200 NOT APPLICABLE (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Our 2010 annual meeting of unitholders (the “Annual Meeting”) was held Wednesday, May 12, 2010.The only item submitted to unitholders for vote was the election of seven nominees to serve on the board of directors of Legacy Reserves GP, LLC, our general partner, during 2010 and until our next annual meeting.There were no solicitations in opposition to the nominees. Out of a total of 40,070,201 units outstanding and entitled to vote, 20,696,398 units (51.65%) were present at the meeting in person or by proxy. Election of Directors There were seven nominees for election to serve as directors of our general partner. Each of the nominees for election to the board was a director of our general partner at the time of the Annual Meeting. The final results of the votingwith respect to each nominee to the board were as follows: Nominee For Withheld Cary D. Brown 288,626 Kyle A. McGraw 267,098 Dale A. Brown 289,034 G. Larry Lawrence William D. (Bill) Sullivan William R. Granberry Kyle D. Vann There were no votes against, abstentions or broker non-votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Legacy Reserves LP By: Legacy Reserves GP, LLC, its General Partner Date:May 17, 2010 By: /s/ Steven H. Pruett Name: Steven H. Pruett Title: President, Chief Financial Officer and Secretary
